Fourth Court of Appeals
                                San Antonio, Texas
                                     December 9, 2019

                                   No. 04-19-00068-CR

                                Victor Manuel PALOMO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2009CRN001115-D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                     O RDE R
       On November 26, 2019, this court ordered appellant to file his brief by December 2,
2019. In that order, this court cautioned that no further extensions would be considered.
On December 3, 2019, appellant filed his brief along with a motion requesting a twenty-four
hour extension of time. After consideration, appellant’s request for a twenty-four hour
extension is GRANTED, and appellant’s brief is deemed timely filed.



                                                  _________________________________
                                                  Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court